Plaintiff filed the bill herein to foreclose a mortgage on a recently constructed 14-story office building in the city of Pontiac. The mortgage was executed by defendants Kovinsky in July, 1928, for $500,000. In November, 1931, the mortgagors conveyed the premises, by warranty deed, to defendant Peoples State Building Company, a corporation. The mortgage being in default for nonpayment of stipulated instalments, interest and taxes the bill to foreclose was filed in August, 1935. Defendants appeared and, by answer, admitted all alleged defaults.
In March, 1936, defendant Peoples State Building Company filed a petition for moratorium relief and later, by amendment, defendant Jacob Kovinsky joined therein, and they asked that the foreclosure proceeding be continued to March 1, 1937. A hearing *Page 165 
was had upon the petition, testimony was taken and the foreclosure proceeding continued to March 1, 1937, and an order entered granting moratorium relief upon defendants paying $1,500 per month of the rental of the premises, to be applied by plaintiff on taxes theretofore or thereafter paid and required defendants to furnish plaintiff a monthly accounting of the net revenue from the operation of the building, with leave to plaintiff to file a petition for the excess of all net revenues over and above the operation costs should the same at any time exceed the rental fixed by the court.
This appeal is from that order, the claim being made that the amount now due under the mortgage, inclusive of principal, interest and taxes, exceeds the value of the property and no showing was made of any possibility of refinancing by defendants but only delay of rights of plaintiff.
Defendants claim there is a substantial equity above the sum due.
The court found $634,298.41 due on the mortgage for principal, interest and taxes; that the property has a value of upward of $200,000 in excess of the sum due and that the revenue from the property was ample for upkeep, tax requirements and some payment of interest, "with a more favorable situation in the immediate offing."
The case can be reasoned otherwise with some plausibility, but we are not prepared to hold the circuit judge abused discretion in granting the moratory relief. There was, however, no reason for staying hearing of the foreclosure suit and thereby postponing entry of decree until after March 1, 1937, with consequent delay thereafter in order to advertise sale and, after sale, the further period of right to redeem. *Page 166 
The stay of hearing and entry of decree should be vacated and plaintiff may proceed to hearing and, upon decree, may have sale, and then have the period of right of redemption run along with, but not supplant, the moratory relief.
No costs.